Citation Nr: 0736438	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  02-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,952.


(The issues of entitlement to a combined disability rating in 
excess of 70 percent prior to October 1, 2005, and in excess 
of 80 percent from October 1, 2005, as well as entitlement to 
service connection for diabetes mellitus, type II, and 
hypertension, are the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Committee on 
Waivers and Compromises (Committee) denying the veteran's 
request for waiver of indebtedness in the amount of $2,952.  
The Committee continued this denial in a February 2003 
decision.  In June 2003, the veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript from 
that hearing has been incorporated into the record.

This matter was previously before the Board in February 2004 
at which time it was remanded due to an inextricably 
intertwined issue.  More specifically, the Board determined 
that the veteran had submitted timely notice of disagreements 
with the creation of the overpayment of compensation benefits 
in the amount of $2,952, as well as with the creation of 
another overpayment in the amount of $7,356.99.  The Board 
then directed that the veteran be issued a statement of the 
case on the creation of these overpayments and be provided 
with the opportunity to perfect an appeal by filing a 
substantive appeal.  See 38 C.F.R. § 20.200.  The record 
shows that the veteran was issued a statement of the case in 
June 2005 and was specifically advised that he had to file an 
appeal within 60 days or his case would be closed.  See 
38 C.F.R. § 20.302.  However, the veteran did not timely 
perfect an appeal as to these issues.  VA advised him of this 
in a November 2006 supplemental statement of the case.  As 
these matters regarding whether overpayments of compensation 
benefits in the amounts of $2,952 and $7,356.99, have been 
properly created have not been perfected for appellate 
review, they are not properly before the Board at this time 
and will not be further addressed.




FINDING OF FACT

The veteran's bad faith in the creation of the overpayment 
bars him from seeking waiver of recovery of the $2,952 in 
overpaid compensation benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of compensation benefits 
in the original amount of $2,952 is precluded by law.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965, 3.105 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

II.  Analysis

The Committee has determined in its December 2001 decision on 
appeal that waiver of recovery is precluded in this case 
because the overpayment in compensation benefits to the 
veteran was the result of bad faith on the part of the 
veteran.  38 U.S.C.A. § 5302(c).  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  Any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b).

There is no question in this case that the veteran had 
knowledge of the likely consequences of not reporting his 
August 1997 divorce from his third wife, L.  His knowledge 
stems, in part, from the fact that he has been a recipient of 
VA compensations benefits since 1974 with an additional 
amount payable for a spouse since that time.  Evidence of the 
veteran's actual notice of this includes numerous award 
letters on file, including letters dated in November 1995 and 
August 1996, that clearly and simply explained to the veteran 
that his disability compensation award included additional 
benefits for his spouse and child and that he must inform the 
RO immediately if there is any change in the number or status 
of his dependents.  He was further informed in these award 
letters that failure to tell VA immediately of a dependency 
change will result in an overpayment that must be paid.  The 
veteran's knowledge also stems from a prior overpayment in 
November 1995 that was created as a result of his failure to 
report to VA his divorce from his first wife, B., in 1986.  
In regard to this overpayment, VA specifically informed the 
veteran of the following in a July 1996 letter:

A review of your file shows that we were 
not notified of the dissolution of your 
marriage to [B] until you submitted VA 
Form 21-0538 dated 7-17-95.  We were not 
aware of your subsequent marriages and 
divorces.  As a veteran in receipt of 
benefits it is your responsibility to 
keep us informed of any changes that 
might affect your benefits.  Since we 
were not informed of your marriages and 
subsequent divorces until after they were 
dissolved we cannot pay retroactive 
benefits or adjust your benefits to 
reflect these changes.  We trust that in 
the future you will inform us of any 
changes in your dependency status in a 
timely manner.

Despite receiving the notice above and other notices like it, 
the veteran failed to report the August 1997 divorce from his 
third wife, L, until several years later, in July 2000, at 
which time he noted it on a claim he filed with the RO for an 
increased rating.  

Moreover, the veteran has not provided any explanation for 
his failure to notify the RO of his divorce from L.  He did 
testify in June 2003, as well as argue in a February 2004 
statement, that he reported on records he completed at a VA 
medical hospital and clinic in West Palm Beach, Florida, in 
1999 that he didn't have a spouse and was divorced.  He also 
said that he listed his son as next of kin and the person for 
emergency contact.  However, informing a VA medical facility 
that provides medical care to veterans of his marital status 
does not fulfill the veteran's obligation to notify the RO 
that provides him with compensation benefits.  

In short, the veteran was clearly on notice of his obligation 
to report any changes in his dependency status and that he 
was being paid at a rate that included a dependent spouse.  
He also knew that his failure to promptly report income 
changes could result in an overpayment of benefits.

The Board thus concludes from the evidence that the veteran 
knowingly failed to report his change in dependency status 
via his divorce from his third wife, L., with full knowledge 
of the resultant loss to the government and unfair advantage 
to him.  The Board further finds that the veteran's intent 
was to seek an unfair advantage of receiving compensation 
benefits at a rate he was not entitled to, knowing that the 
result would be that VA would continue to pay compensation 
benefits because VA was unaware that the appellant had been 
divorced since 1997.  

The veteran's act of bad faith led to a loss to the 
government and taxpayers in the amount of $2,952 for the 
period effective from September 1, 1997, to December 2000.  
Accordingly, the Board finds that the veteran's bad faith 
bars him from seeking waiver of recovery of the $2,952 in 
overpaid compensation benefits, and the claim for waiver of 
recovery must be denied.  Because a preponderance of the 
evidence shows bad faith on the appellant's part, there is no 
doubt of a material fact to be resolved in his favor and the 
standard of equity and good conscience is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,952 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


